CARPENTER, J.
This is an action to recover damages for the breach of a ■ contract to sell and deliver certain waste. The case -was tried before a jury and the jury returned a verdict in favor of the plaintiff in the sum of $870.32.
The defendant filed a motion for a new trial, alleging the usual grounds, and the matter is now before this Court upon said motion.
For plaintiff: Morris E. Yaraus.
For defendant: Robinson & Robinson.
After careful consideration of the evidence in this case, this Court is not satisfied that substantial justice has been done.
Motion for a new trial granted.